NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                            IN THE DISTRICT COURT OF APPEAL
                                            OF FLORIDA
                                            SECOND DISTRICT

SIERRA L. ALAIN, as personal                )
representative of the Estate of Joshua      )
Caleb Alain, deceased,                      )
                                            )
              Appellant,                    )
                                            )
v.                                          )    Case No. 2D18-3771
                                            )
EHC, INC., a Florida corporation d/b/a      )
and/or f/k/a EHC Construction, Inc.,        )
                                            )
              Appellee.                     )
                                            )

Opinion filed October 25, 2019.

Appeal from the Circuit Court for Collier
County; James R. Shenko, Judge.

Sorraya M. Solages-Jones of Lytal,
Reiter, Smith, Ivey & Fronrath, LLP,
West Palm Beach, for Appellant.

Sharon C. Degnan; and Kenneth Oliver
of Kubicki Draper, Orlando for
Appellee.


PER CURIAM.


              Affirmed.


KHOUZAM, C.J., and SALARIO and SMITH, JJ., Concur.